DETAILED ACTION

This office action is in response to the application filed on 11/4/21.  Claims 1-5 and 7-20 are pending.  Claims 1-5, 7, 10-14, and 16-20 are rejected.  Claims 8-9 and 15 are objected to.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections – Minor Informalities
Claim 16 recites “coupled with a bases of a surgical table”; Examiner suggests --- coupled with a base of a surgical table ---.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2019/0099232 to Soto et al. (“Soto”) in view of US Patent 3,185,197 to Spiro et al. (“Spiro”), US Patent 9,233,042 to Freude, and US Patent 8,490,846 to Wheatley et al. (“Wheatley”).
Claim 1.  Soto teaches a drape cover assembly for medical use.  Spiro teaches a similar protective cover, but specifically teaches that the cover is modular and constructed of multiple pieces.  Freude has been cited only to show that it is known to place equipment beneath a surgical table; see Fig. 1 #102.  Wheatley teaches a frictional pad for holding equipment or handheld electronic devices.
The prior art collectively teach:
A disposable base cover comprising: a first portion including a top wall and a peripheral side wall extending orthogonally therefrom (Soto, Fig. 1, cart drape #26 reads on a first portion of a base cover; Soto paragraph [0036] teaches “the cart drape portion 26 has generally rectangular sides” which reads on Applicant’s orthogonal top and side walls), wherein the first portion includes a side edge with a first fastening feature (Soto teaches the use of Velcro in paragraph [0039], but does not teach additional detail; Spiro teaches details of such a first fastening featuring including “a side edge with a first fastening feature” in Fig. 1 at #15 or #19); wherein the first portion includes first and second extensions that project outward from the first portion and which are configured to extend over rollers coupled with a base of the surgical table (the apparatus of Soto includes wheels as seen in Fig. 1; the drape of Soto extends over the wheels, and as such the portion that extends over the wheels is considered to be “first and second extensions”) Spiro teaches details of a modular protective cover; it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the cart drape of Soto in two portions, as taught by Spiro, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961); see MPEP extending about the entire periphery of the equipment zone bounds (Soto does not teach an “equipment zone”; however Freude teaches that it is known to place equipment beneath a surgical table; see Freude Fig. 1 #102;  Freude also teaches that such equipment can become dislodged from its intended location as in Fig. 2; Wheatley teaches a frictional tray for holding such equipment; and therefore it would have been obvious to provide the tray of Wheatley in conjunction with the drape of Soto to prevent equipment from becoming dislodged and causing injury or damage to other equipment; furthermore, providing the tray of Wheatley with the drape of Soto would necessarily provide a visual indicia of equipment zone bounds; regarding the visual indicia extending about the entire periphery of the equipment zone, the tray of Wheatley is clearly different than the surgical drape of Soto, and therefore the bounds of the visual indicia are equal to the bounds of the tray of Wheatley), wherein the visual indicia includes a raised surface that extends above a planar extent of the equipment zone (Wheatley teaches a tray which has a 3-dimensional shape as seen in at least Fig. 2; therefore it is inherent that when the tray of Wheatley is placed upon the drape of Soto that there is a raised surface that extends above a planar extent of the drape), and wherein the second portion includes a side edge with a second fastening feature that is complementary to the first fastening feature (Spiro teaches complementary fasteners in Fig. 1), and wherein said disposable base cover is configured for engagement with [[a]] the base of [[a]] the surgical table (Applicant’s claim language of use with “a surgical table” is considered intended use language that does not provide structural differentiation over the prior art; moreover, Soto Fig. 1 teaches a drape being used with a medical robot assembly; it would have been obvious to use the drape of Soto with a surgical table at least because Soto teaches that “sterile barrier assemblies such and a collar that is defined by the first portion and the second portion (Applicant appears to be claiming the configuration found in Applicant’s Fig. 2, specifically #52; Soto does not teach such a collar, and does not teach this level of detail regarding the attachment mechanisms, however Spiro teaches, in Figs. 1-2 at #19, structures that read on Applicant’s “collar”; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the connection means of Spiro on the drape of Soto since doing so would have simply been the use of a known technique to improve a similar devices in the same way).
Claim 2.  The disposable base cover of claim 1, wherein the first fastening feature includes an adhesive (Soto, paragraph [0039]).
Claim 3.  The disposable base cover of claim 1, wherein at least one of the first fastening feature and the second fastening feature is a magnetic fastening feature (Soto, paragraph [0038]).
Claim 4.  The disposable base cover of claim 1, wherein the first fastening feature and the second fastening feature include a hook and fastener arrangement (Soto, paragraph [0039]; alternatively Spiro, Fig. 1).
Claim 5.  The disposable base cover of claim 1, wherein the first portion and the second portion include a stretchable material (Soto discusses in paragraph [0053], to “stretch the drape material…to minimize wrinkles or air gaps”).
Claim 7.  The disposable base cover of claim 1, wherein the first portion is attachable to the second portion, and wherein the first portion and the second portion, when attached, define a central opening through which a of the surgical table extends (the drape of Soto Fig. 1 includes an arm drape #24 and a cart drape #26, when these two portions are separated as discussed in Soto paragraph [0036], or any other arrangement of portions in view of Sprio, 
Claim 10.  The disposable base cover of claim 1, wherein the first fastening feature and the second fastening feature are disposed on only one side of a table pedestal (Applicant appears to be claiming the configuration found in Applicant’s Fig. 6; in view of the modular nature of the cover of Spiro it would have been an obvious matter of design choice to place the fastening slits at any convenient location; moreover, Applicant has not disclosed that there is any criticality to the claimed location of the fastening slit and it appears that the invention would perform equally well with fastening slits located at any location).
Claim 11. The disposable base cover of claim [[6]] 1, wherein the peripheral side wall of the first portion and the peripheral side wall of the second portion are configured to at least partially cover the rollers coupled with the base (the apparatus of Soto includes wheels as seen in Fig. 1).
Claim 12.  A disposable base cover comprising: a first portion including a top wall and a peripheral side wall extending orthogonally therefrom, wherein the first portion includes a side edge with a first fastening feature; a second portion including a top wall and a peripheral side wall extending generally orthogonally therefrom, the second portion including an equipment zone on the top wall that provides visual indicia of a boundary of the equipment zone, wherein the equipment zone includes a higher coefficient of friction than the first portion of said disposable base cover (Soto does not teach an “equipment zone” with a higher amount of friction; however Freude teaches that it is known to place equipment beneath a surgical table; see Freude Fig. 1 #102;  Freude also teaches that such equipment can become dislodged from its intended location as in Fig. 2; Wheatley teaches a frictional tray for holding such equipment; and therefore it would have been obvious to provide the tray of Wheatley in conjunction with the , and  wherein the second portion includes a side edge with a second fastening feature that is complementary to the first fastening feature; a collar that is defined by the first portion and the second portion (Applicant appears to be claiming the configuration found in Applicant’s Fig. 2, specifically #52; Soto does not teach such a collar, and does not teach this level of detail regarding the attachment mechanisms, however Spiro teaches, in Figs. 1-2 at #19, structures that read on Applicant’s “collar”; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the connection means of Spiro on the drape of Soto since doing so would have simply been the use of a known technique to improve a similar devices in the same way); and a third portion generally defining a sleeve removably coupled with collar and defining an open column configured to receive a table pedestal of a surgical table (Claim 12 is substantially the same as claim 1; see rejections of claim 1 above; regarding “a third portion generally defining a sleeve” Soto teaches this as #24 in Fig. 1).
Claim 14.  The disposable base cover of claim 12, wherein at least one of the first fastening feature and the second fastening feature is a magnetic fastening feature (Soto, paragraph [0038]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2019/0099232 to Soto et al. (“Soto”), US Patent 3,185,197 to Spiro et al. (“Spiro”), US Patent 9,233,042 to Freude, and US Patent 8,490,846 to Wheatley et al. (“Wheatley”), in view of US Patent 5,396,672 to Brown.
Claim 13.  The disposable base cover of claim 12, wherein the first portion includes extensions configured to extend over rollers coupled with [[the]] a base of the surgical table (Applicant appears to be claiming the configuration found at #56 in Applicant’s Fig. 1A; Soto and Spiro do not teach the claimed shape, however Brown teaches the claimed shape in at least Fig. 5; it would have been obvious to one of ordinary skill to provide the drape of Soto as modified by Spiro in any desired shape, including the shape of Brown Fig. 5, in order to cover equipment of any shape, as is discussed in Spiro column 1, lines 9-41).
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2019/0099232 to Soto et al. (“Soto”) in view of US Patent 3,185,197 to Spiro et al. (“Spiro”), US Patent 9,233,042 to Freude, US Patent 8,490,846 to Wheatley et al. (“Wheatley”), and US Patent Application Publication 2011/0247634 to Young et al. (“Young”).
Claim 16.  A disposable base cover comprising: a first portion including a top wall and a peripheral side wall extending orthogonally therefrom, wherein the first portion includes a side edge with a first fastening feature, wherein the first portion includes first and second extensions that project outward from the first portion and which are configured to extend over rollers coupled with a bases of a surgical table (the apparatus of Soto includes wheels as seen in Fig. 1; the drape of Soto extends over the wheels, and as such the portion that extends over the wheels is considered to be “first and second extensions”); a second portion including a top wall and a peripheral side wall extending generally orthogonally therefrom, the second portion including an equipment zone on the top wall that provides visual indicia of a boundary of the equipment zone, wherein the second portion includes a side edge with a second fastening feature that is complementary to the first fastening feature, and wherein the first portion and the second portion include an absorbent material disposed on a first side thereof and an impermeable material disposed on a second side thereof; and a third portion generally defining a sleeve removably coupled with the first portion and the second portion and defining an open the surgical table (Claim 16 is substantially the same as claims 1 and 12; see rejections of claims 1 and 12 above; regarding an absorbent material and an impermeable material, Soto teaches the use of a plastic sheet of polyurethane in paragraph [0036], but does not provide for an absorbent layer; Young teaches in paragraph [0003] “surgical drapes are typically large sheets of a non-permeable material for controlling fluid flow but may provide absorbent materials for receiving and holding fluids during surgery”; therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide an absorbent layer “for receiving and holding fluids during surgery”).
Claim 17.  The disposable base cover of claim 16, further comprising: a collar extending vertically about the table pedestal of the surgical table to protect the surgical table from splash or splatter of fluids (Applicant appears to be claiming the configuration found in Applicant’s Fig. 2, specifically #52; Soto does not teach such a collar, and does not teach this level of detail regarding the attachment mechanisms, however Spiro teaches, in Figs. 1-2 at #19, structures that read on Applicant’s “collar”; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the connection means of Spiro on the drape of Soto since doing so would have simply been the use of a known technique to improve a similar devices in the same way).
Claim 18.  The disposable base cover of claim 17, wherein the collar is integral with the first portion and the second portion and is configured to engage the sleeve (see Spiro Figs. 1-2 and Soto Fig. 1; combining these structures as discussed with respect to claim 17 provides Applicant’s claimed structures as seen in Applicant’s Fig. 2 at #52).
Claim 19.  
Claim 20.  The disposable base cover of claim 16, wherein the visual indicia that defines the equipment zone includes a raised surface that extends above a planar extent of the equipment zone (the claimed structures are taught by Freude and Wheatley; see discussion above with respect to claim 1).

Discussion of allowable subject matter

Applicant’s claims 8, 9, and 15 are objected to as depending from an objected claim.  Applicant’s limitations of claims 8, 9, and 15, directed toward a cinch tie, in conjunction with Applicant’s other claim limitations, are not found in the prior art.  Prior art teachings of Brown and Spiro both teach hook and loop fasteners as a means to attach and tighten the cover/drape apparatus.  As there appears to be limited additional functionality to be gained by attaching the claimed cinch tie, there is no motivation to modify the prior art references to provide this additional structural limitation.  While Danielson teaches the use of a hemmed channel with a chinch tie, it would be unreasonable, and non-obvious, to combine the disparate teachings of Soto, Spiro, Freude, Wheatley, and additionally Danielson to yield the claimed invention.


Response to Applicant's remarks and amendments

With respect to claim 1, Applicant argues on pages 8-9 of Applicant’s remarks that the cited art does not teach “first and second extensions that project outward from the first portion and which are configured to extend over rollers”.  Examiner respectfully disagrees.  As noted by Applicant, “Fig. 2 of Soto reveals that the drape assembly 18 has no extensions and simply drapes over the cart 14.” The portion of the drape of Soto that extends over the wheels is considered to be an “extension”.  Comparing Fig. Applicant’s Fig. 1A with Soto’s Fig. 1 shows that the shape of Applicant’s drape is different than the shape of the drape of Soto.  However, 
Applicant argues that the prior art does not teach “visual indicia extending about the entire periphery of the equipment zone bounds.” However, the tray of Wheatley is clearly different than the surgical drape of Soto, and therefore the bounds of the visual indicia are equal to the bounds of the tray of Wheatley and extend around the entirety of the footprint of the tray of Wheatley.
Applicant argues on page 9 of remarks that Spiro does not teach the claimed collar.  Examiner respectfully disagrees.  Applicant’s collar can be seen as a flap #52 in Applicant’s Fig. 2.  The collar of Spiro can be seen as a flap #19 in Spiro Fig. 2.
Applicant argues with respect to claim 12 that the prior art do not teach a region with a higher coefficient of friction.  Examiner respectfully disagrees.  Wheatley’s invention entitled “frictional holding pad with inclined grip” inherently provides a high friction surface.
	



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Primary Examiner, Art Unit 3673